DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 9, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIN (WO 2019/054535 A1; English equivalent document EP 3684084 A1 is cited below).
	Regarding claim 1, SHIN discloses an automatic troubleshooting method (abstract, ¶ 0024) for a charging device (12, Figs. 2 and 3) of an electric vehicle (11, Fig. 3), comprising: 
 	detecting an operation of the charging device (¶ 0042: checking operations of communication modules); and 
 	when an abnormal situation specified by a predetermined abnormal situation definition is detected, automatically performing a troubleshooting procedure corresponding to the predetermined abnormal situation definition (¶ 0042-0044: troubleshooting procedure comprises activating alternative communication channels).
 	Regarding claim 2, SHIN discloses the charging device further comprises a network connection unit (comprising 122, 123, Fig. 4), which is configured to enable the charging device to remotely connect to a charging management server (14, Figs. 2-4) via a network connection (13, Figs, 2 and 3); wherein the method further comprises detecting the operation of the network connection unit (¶ 0042: checking operations of communication modules), and when detecting that the network connection is interrupted, enabling the network connection unit to perform a network connection establishment procedure to re-establish the network connection (¶ 0042-0044).
	Regarding claim 6, SHIN discloses the charging device further comprises a network connection unit (comprising 122, 123, Fig. 4), which is configured to enable the charging device to remotely connect to a charging management server (14, Figs. 2-4) via a network connection (13, Figs, 2 and 3); wherein the method further comprises detecting the operation of the network connection unit (¶ 0042: checking operations of communication modules), and when detecting that the network connection is not interrupted but the network connection unit can't be remotely connected to the charging management server, enabling the network connection unit to perform a server connection procedure to establish a connection with the charging management server (¶ 0042-0044).
	Regarding claim 9, SHIN discloses a charging device of electric vehicles, which performs the automatic troubleshooting method as claim 1 (12, Figs. 2-3).
 	Regarding claim 10, SHIN discloses a charging device of electric vehicles, which performs the automatic troubleshooting method as claim 2 (12, Figs. 2-3).
	Regarding claim 14, SHIN discloses a charging device of electric vehicles, which performs the automatic troubleshooting method as claim 6 (12, Figs. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 7, 8, 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN as applied to claims 1, 2, 6, 9, 10, and 14 above, and further in view of WEDIG (US 2018/0293864).
 	Regarding claim 3, SHIN discloses the automatic troubleshooting method as applied to claim 2 but fails to disclose when detecting that the network connection is interrupted and the network connection has not been restored after the network connection unit has performed the network connection establishment procedure, clearing temporary network information of the network connection unit and enabling the network connection unit to perform the network connection establishment procedure again after clearing the temporary network information of the network connection unit. WEDIG discloses when detecting that the network connection is interrupted and the network connection has not been restored after the network connection unit has performed the network connection establishment procedure, clearing temporary network information of the network connection unit and enabling the network connection unit to perform the network connection establishment procedure again after clearing the temporary network information of the network connection unit (¶ 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the clearing temporary network information in order to improve the reliability of the network connection and therefore provide increased user convenience.
 	Regarding claim 4, SHIN discloses the automatic troubleshooting method as applied to claim 2 but fails to disclose when detecting that the network connection is interrupted and the network connection has not been restored after the network connection unit has performed the network connection establishment procedure, enabling the charging device to perform a rebooting procedure. WEDIG discloses when detecting that the network connection is interrupted and the network connection has not been restored after the network connection unit has performed the network connection establishment procedure, enabling the charging device to perform a rebooting procedure (¶ 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the rebooting procedure in order to improve the reliability of the network connection and therefore provide increased user convenience.
 	Regarding claim 7, SHIN discloses the automatic troubleshooting method as applied to claim 6 but fails to disclose detecting the operation of the network connection unit, and when detecting that the network connection is not interrupted and the network connection unit still can't be remotely connected to the charging management server after the network connection unit has performed the server connection procedure, clearing temporary network information of the network connection unit and enabling the network connection unit to reperform the server connection procedure again to establish the connection with the charging management server after clearing the temporary network information of the network connection unit. WEDIG discloses detecting the operation of the network connection unit, and when detecting that the network connection is not interrupted and the network connection unit still can't be remotely connected to the charging management server after the network connection unit has performed the server connection procedure, clearing temporary network information of the network connection unit and enabling the network connection unit to reperform the server connection procedure again to establish the connection with the charging management server after clearing the temporary network information of the network connection unit (¶ 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include clearing the temporary network information in order to improve the reliability of the network connection and therefore provide increased user convenience.
 	Regarding claim 8, SHIN discloses the automatic troubleshooting method as applied to claim 6 but fails to disclose when detecting that the network connection is not interrupted and the network connection unit still can't be remotely connected to the charging management server after the network connection unit has performed the server connection procedure, rebooting the charging device. WEDIG discloses when detecting that the network connection is not interrupted and the network connection unit still can't be remotely connected to the charging management server after the network connection unit has performed the server connection procedure, rebooting the charging device (¶ 0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rebooting the charging device in order to improve the reliability of the network connection and therefore provide increased user convenience.
 	Regarding claim 11, SHIN discloses a charging device of electric vehicles, which performs the automatic troubleshooting method as claim 3 (12, Figs. 2-3).
 	Regarding claim 12, SHIN discloses a charging device of electric vehicles, which performs the automatic troubleshooting method as claim 4 (12, Figs. 2-3).
 	Regarding claim 15, SHIN discloses a charging device of electric vehicles, which performs the automatic troubleshooting method as claim 7 (12, Figs. 2-3).
 	Regarding claim 16, SHIN discloses a charging device of electric vehicles, which performs the automatic troubleshooting method as claim 8 (12, Figs. 2-3).
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 12, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 12, 2022